We regret our inability to agree with appellant's earnest contention in his motion for rehearing that the learned trial court erred in submitting the law of mutual combat in the charge. All the cases cited by appellant in support of his contention have been again reviewed. Beginning with Gilliland v. State,44 Tex. 356, this court has uniformly upheld the statement there made as to what constitutes a mutual combat. Logan v. State, 17 Texas Crim. App., 50; Lee v. State, 21 Texas Crim. App., 341; Thumm v. State, 24 Texas Crim. App. 667; Foreman v. State,33 Tex. Crim. 272; Anthony v. State, 62 Tex. Crim. 138, 136 S.W. Rep., 1097. The charge of the court below in the instant case substantially follows these authorities. We do not think the language of the opinion in the case of Cotton v. State, 86 Tex.Crim. Rep., 217 S.W. Rep., 158, is in any conflict with these decisions.
Briefly reviewing the facts herein, — a quarrel between appellant and deceased took place on their way home from a neighborhood gathering. One told the other to wait at a certain gate and he would whip him. When the gate was reached the two, with several other boys, got down but did not fight. They all stayed together at this place for an hour or more. Finally, on some suggestion from the other boys that they were not going to fight, or that they had better settle it, according to witnesses, deceased said to appellant: "If you will take what I called you, I will take what you called me," to which appellant replied that he would do that until the next time he saw him. Appellant's statement is thus given by a witness: "If you will take what I said to you, I will take what you said to me and we will pass it up" — until the next time I see you." According to one witness, as they were separating at the gate, deceased said to appellant that the next time he saw him, he wanted to settle it. About one half mile from the gate mentioned the road forked, that of deceased going east, that of appellant north. When deceased and witness Kirby got to this fork they stopped and remained sitting on their horses until appellant and his brother came up in a buggy. What took place then is variously stated by the witnesses, there being substantial accord among those for the State. Kirby testified as follows:
"When Marvin Fuller and Iza drove up there, we were standing there, and Marvin stood up in his buggy and commenced pulling off his coat, and told Ohman if he was looking for anything, to get down, and Ohman told him he hadn't said anything about looking for anything and Marvin asked him to get down again, and I said, `Get *Page 455 
down, Ohman,' and when I said that, Iza said `Whenever he does, bust his brains out with the club,' and Marvin got out on this side of the buggy (indicating) and walked around his buggy to the other side and got the club and walked back to this side and about that time Ohman got down and they met about half-way — on half-way ground — and Marvin hit him."
Thompson for the State testified as to what occurred at the time as follows:
"As I came up, the first thing I heard was Marvin telling Ohman to get down off the horse, that he wanted to hit him with the club; I just heard Marvin tell Ohman that one time. Ohman did not make any reply. Robert Kirby told Ohman to get down and not be a coward; he called Ohman `Pretty Tom;' I did not hear Robert Kirby say that but once. I have heard Ohman called `Pretty Tom' four or five times and I reckon it is a nick-name. Ohman did get down off his horse. Marvin was standing kinder to this side of the horse and Ohman got down on the other side; Ohman was standing in front front of his horse when Marvin struck him."
On cross-examination by the defense this witness made the following statement:
"When I got there Marvin was already out of his buggy; Ohman was still on his horse; Marvin said `Get down off the horse, I want to hit you with the club.' Ohman could see the stick. I could see the stick. Marvin had the stick down beside him in his right hand. Marvin wasn't by his buggy when I got there. Ohman got off his horse and walked around in front of it. Marvin was within three or four feet of the horse; he didn't move; Ohman walked around in front of his horse and Marvin hit him with the club."
Mays for the State testified as follows:
"I don't remember the first thing that was said after I rode up to the place of the killing; after Marvin rode up, he got out of the buggy and took his club and walked up there and asked Ohman Irwin down off his horse and Ohman didn't say anything and Robert Kirby told Ohman to get down and show Marvin he wasn't afraid, and to get down, and when he said that Iza Fuller says `When he does, knock him in the head with the club;' Iza was talking to Marvin; yes, Marvin knocked Ohman in the head with the club."
On cross-examination witness made the following statement of the occurrence:
"He walked right up to Ohman; he got out and walked right straight up to Ohman and asked Ohman down; he says `I want to hit you one lick with this club;' Ohman did not get down then; Robert Kirby told Ohman `Get off, Pretty Tom, and don't be a coward.' Ohman then got down off his horse and came to where the defendant was standing; when he got within reach of the defendant, I could not see his hands for the horse; I paid no attention to his hands. *Page 456 
When he got within reach of the defendant, the defendant struck him with a stick."
Phillips for the State testified as follows:
"Marvin just invited Ohman down once — he just told him when he got out of the buggy if he wanted to settle it, to crawl off his horse. I don't know which hand Marvin had the stick in; he had it in his hand."
Another State witness testified that between the meeting at the gate and the subsequent meeting where the killing took place appellant provided himself with the stick with which he inflicted the fatal blow. These facts are so unlike those in Cotton v. State, supra, and Voight v. State, 53 Tex.Crim. Rep., 109 S.W. Rep., 205, and the other cases cited by appellant as to make the law of this case very different from the law applicable in those cases. The facts are more nearly in line with those in Lee v. State, Foreman v. State, and Anthony v. State, supra.
The understanding had between the parties at the gate was that while they did not fight at this place, the matter was merely postponed until they met the next time. Their next meeting was at the fork of the road where the killing took place. Immediately upon his arrival at the place as appears from the testimony of all the State witnesses, appellant not only announced his willingness and readiness to settle their difficulty but pulled off his coat, got out of his buggy, secured his stick and insisted upon deceased getting down from his horse and settling their difficulty. After some insistence on the part of appellant and other members of the party deceased got down from the horse and advanced toward appellant who thereupon struck him on the side of the head with the stick from the effects of which he later died. If this does not make out a case of mutual combat under the authorities, we are at a loss to know how one could be made out by testimony.
The written statement made by Iza Fuller, a defense witness, in the office of the county attorney soon after the difficulty, was sufficiently variant from the testimony of said witness as given orally on the trial of the case, to justify the learned trial judge in admitting said statement for purposes of impeaching the witness. Same was restricted to this purpose in the charge of the court.
Being unable to agree with appellant in either of the matters presented in his motion for rehearing, same will be overruled
Overruled. *Page 457